Citation Nr: 0811378	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.  

3.  Entitlement to service connection for urinary 
incontinence, claimed as secondary to service-connected 
residuals of lumbar spine injury with degenerative joint 
disease. 

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.

5.  Entitlement to an increased rating for right knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for left knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1987 and from November 1989 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, January 2005, and August 
2005 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  The August 2005 rating decision increased the 
ratings for the right and left knee disabilities to 20 
percent each, effective from April 5, 2005.  

The issues of entitlement to service connection for PTSD on 
the merits, increased ratings for right and left knee 
disorders, and specially adapted housing are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.

2.  The veteran's service-connected residuals, lumbar spine 
injury with degenerative joint disease causes urinary 
incontinence.

3.  The RO denied a petition to reopen a claim for service 
connection for PTSD in July 2002.  The veteran did not 
appeal.

4.  Since the July 2002 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raising a reasonable 
possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for a special home adaptation grant are not 
met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 C.F.R. § 
3.809a (2007).

2.  Urinary incontinence is proximately due to or the result 
of service-connected residuals, lumbar spine injury with 
degenerative joint disease.  38 C.F.R. § 3.310(a) (2007).  

3.  The July 2002 RO decision denying a petition to reopen a 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The criteria to reopen the claim for service connection 
for PTSD based on new and material evidence are met.  38 
U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special home adaptation grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not entitled to 
compensation for permanent and total disability which is due 
to blindness in both eyes with 5/200 visual acuity or less or 
includes the anatomical loss or loss of use of both hands.  
The veteran has not asserted, nor do the records show, 
blindness in both eyes with 5/200 visual acuity or less or 
anatomical loss or loss of use of both hands.  Motor and 
sensory examination of the upper extremities on VA 
examination in January 2006 was essentially normal.  In fact, 
in his February 2006 substantive appeal, the veteran 
acknowledged that he had not lost his eyesight and did not 
have loss of both hands.  He stated only that he had to wear 
bifocal eyeglasses and had problems with carpal tunnel 
syndrome and his shoulder joint.  Under these circumstances, 
because the basic legal criteria for the benefit sought are 
not met, the claim must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the appeal is denied.


Service connection for urinary incontinence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

On VA evaluation in August 2004, the veteran indicated that 
he had started to lose control of his urine.  He reported 
back pain and numbness or paralysis from his right hip to his 
right knee.  Neurological evaluation revealed sensory loss at 
L1, L2, L3, L4, and S1.  The assessment was chronic back pain 
with slipped disc L4-L5.  Urinary incontinence due to 
uninhibited contractions of the bladder due to pressure on 
the nerve roots was also assessed.  

On VA examination in November 2004, the veteran did not 
describe any radicular pain in his lower extremities but he 
stated that he had had some problems with urinary 
incontinence.  Neurological examination revealed that his 
strength and muscle tone of all major muscle groups in his 
lower extremities were within normal limits.  Pain and touch 
sensation were intact in both lower extremities.  Knee and 
ankle jerks were 2+ and symmetrical and plantar responses 
were flexor bilaterally.  The examiner diagnosed mild 
scoliosis of the lumbar spine with chronic low back pain and 
decreased range of motion.  He stated that there was no 
evidence of lumbar radiculopathy at that time.  He indicated 
that he was unable to attribute the veteran's urinary 
incontinence to his lumbar spine condition since there was no 
evidence of neurological involvement with it at that time.  

On VA spine examination in January 2006, the veteran 
complained of constant urinary incontinence and frequency, 
moderate weakness in his legs and lower back, and moderate 
spasm of his legs.  He had guarding, pain, tenderness, and 
weakness of his lumbar sacrospinals, and limitation of motion 
of his lumbar spine.  His reflexes were absent in his knees 
and ankles, and there was no response to stimulus in his 
ankles.  With respect to the etiology of his complaints of 
incontinence, the examiner indicated that these were not 
unrelated to his claimed disability, i.e., lumbar spine 
injury with DJD.

In light of the evidence, the Board finds that the evidence 
supports a finding that the veteran has urinary incontinence 
due to his service-connected residuals, lumbar spine injury 
with degenerative joint disease.  The one examiner who 
indicated that he could not attribute the veteran's urinary 
incontinence to his lumbar spine condition did so because 
there was no evidence of neurological involvement at that 
time.  Subsequent evidence shows that there were positive 
neurological findings.  Additionally, a VA physician in 
August 2004 was of the opinion that the veteran had urinary 
incontinence due to pressure on his nerve roots, and the VA 
examiner in January 2006 stated that the two conditions were 
not unrelated.  Accordingly, service connection is warranted 
for urinary incontinence due to service-connected low back 
disability.  38 U.S.C.A. § 5107.  


PTSD

In an August 1999 rating decision, the RO denied service 
connection for PTSD.  The specified basis for this decision 
was that the evidence did not show a diagnosis of PTSD and 
that the record was inadequate to establish that a stressful 
event occurred.  The RO denied service connection for PTSD 
again in July 2002.  At that time, the RO indicated that the 
veteran's claim was denied because none of the evidence 
showed that he actually had PTSD.  By the time of the July 
2002 decision, there was evidence that J.G.B. was killed in 
service, as the veteran had asserted (although the date was 
different from that asserted by the veteran).  The July 2002 
RO decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran applied to reopen the claim in January 2004.  The 
RO has found that new and material evidence has been received 
to reopen the claim for service connection for PTSD.  
However, the Board must independently determine whether this 
is the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

In September 2006, a VA examiner diagnosed the veteran as 
having PTSD, with process triggers related to guilt for the 
death of others.  This report is new and material evidence, 
because it contains a diagnosis of PTSD related to service.  
Accordingly, the claim is reopened.  


ORDER

Entitlement to a special home adaptation grant is denied.

The claim for service connection for urinary incontinence as 
secondary to service-connected residuals, lumbar spine injury 
with degenerative joint disease, is granted.  

The claim for service connection for PTSD is reopened.  To 
this extent only, the claim is granted.  


REMAND

PTSD

The veteran has been diagnosed with PTSD.  However, nightmare 
disorder and adjustment disorder have also been diagnosed, in 
January 2002 and September 2004.  It is unclear if the 
veteran's diagnosis of PTSD conforms to DSM-IV.  One of the 
events claimed by the veteran appears to have been verified, 
that is, a parachute accident in 1981.  The veteran also has 
reported two other events which have not yet been verified.  
He indicated that 2nd Lt Richard Matterson (or Matherson) was 
killed in a fire in May 1979 at the Navy Investigative 
Service Office building at 29 Palms, California, and that 
L/Cpl Michael Belchler was crushed to death by a six ton 
truck there in April 1979.  The RO sent a letter to the 
Marine Corps about these two claimed events in March 2006, 
but no response has been received.  Another request for 
information should be performed.  Efforts should also be 
undertaken to verify the deaths of Cpl. Haverson (or 
Harrison) in November  1987,  Sgt. Richardson in 1978, and 
Pvt. King in the fall of 1982, through all appropriate 
channels.  Thereafter, a VA psychiatric examination should be 
conducted.  38 C.F.R. § 3.159.  


Knees and specially adapted housing

The veteran asserted in August 2006 that his knees are 
deteriorating.  The most recent VA examination concerning his 
knees was conducted in July 2005.  When a veteran alleges 
that a service-connected disability has become worse since 
the last VA examination, another VA examination is required.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Additionally, the veteran claims that specially adapted 
housing is necessary due to service-connected disabilities.  
If due to service-connected disabilities he has the loss of 
use of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or if due to service-connected disabilities he has the loss 
of use of one lower extremity, together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, then the 
benefit sought can be granted.  38 C.F.R. § 3.809.  The VA 
examiner should be directed to answer questions in this 
regard concerning the veteran's service-connected 
disabilities, as indicated below.

Finally, since notice that complies with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) has not been provided, such 
notice should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:




1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim for his knees, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Make another request for 
information from the Marine Corps (HQ 
Marine Corps, Code MRC, 3280 Russell 
Road, Quantico, VA 22134) concerning 
the death of 2nd Lt Richard Matterson 
(or Matherson) in May 1979 at the 
Navy Investigative Service Office 
building at 29 Palms, California, and 
the death of L/Cpl Michael Belchler 
(or Belcher, Bulchulos, Belcheler) 
crushed to death by a six ton truck 
at 29 Palms, California in April 
1979.  Efforts should also be 
undertaken to verify the deaths of 
Cpl. Haverson (or Harrison) in 
November 1987,  Sgt. Richardson in 
1978, and Pvt. King in the fall of 
1982, through all appropriate 
channels.  See Statements from the 
veteran, received February 24, 1999, 
and dated December 10, 2004, and 
December 28, 2004; Letter from 
Department of the Navy, dated April 
20, 1999.    

3.  Make arrangements to obtain the 
veteran's treatment records from the 
Fayetteville and Fort Smith VA 
treatment facilities, dated since 
August 2007.

4.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  The 
claims file must be made available to 
and reviewed by the examiner.  All 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV.  
If the examiner diagnoses PTSD, he or 
she is to provide an opinion as to 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left knee 
chondromalacia patella.  

The examiner should report the range of 
motion measurements for the knees, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the knees are used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of either knee, 
and if so, to what extent.

The examiner should indicate whether 
service-connected disabilities cause the 
veteran to have loss of use of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
cause him to have loss of use of one 
lower extremity together with residuals 
of organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Finally, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


